FILED
                              NOT FOR PUBLICATION                           JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SUKHCHAIN SINGH,                                 No. 11-73475

               Petitioner,                       Agency No. A088-590-766

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Sukhchain Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), we review for abuse of discretion the denial of a motion to remand,

Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008), and we review de

novo claims of due process violations, Colmenar v. INS, 210 F.3d 967, 971 (9th

Cir. 2000). We deny the petition for review.

      Singh claims the Punjab police arrested and beat him on account of his

political opinion. Substantial evidence supports the agency’s adverse credibility

determination based on inconsistencies in Singh’s testimony and documentary

evidence regarding several aspects of his claim, including his alleged medical care.

See Shrestha, 590 F.3d at 1045-48 (adverse credibility determination was

reasonable under the REAL ID Act’s “totality of the circumstances” standard).

The agency reasonably rejected Singh’s explanations for the inconsistencies. See

Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). We reject Singh’s

contention that the agency relied on speculation and conjecture. In the absence of

credible testimony, Singh’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).




                                          2                                     11-73475
      Singh’s CAT claim also fails because it is based on the same testimony

found not credible, and he does not point to any other evidence that shows it is

more likely than not he would be tortured if returned to India. See id. at 1156-57.

      Finally, the BIA did not abuse its discretion in denying Singh’s motion to

remand to seek adjustment of status because he failed to submit sufficient

supporting documentation to show by clear and convincing evidence that his

marriage was bona fide. See Yepremyan v. Holder, 614 F.3d 1042, 1045 (9th Cir.

2010). We reject Singh’s contention that the BIA’s denial of the motion violated

his due process rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          3                                    11-73475